Citation Nr: 1648262	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder.

3.  Entitlement to a rating in excess of 20 percent for musculoligamentous lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to January 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 (GERD), July 2012 (TMJ disorder) and October 2014 (low back) rating decisions by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In January 2015, the Board remanded these claims for service connection.

The matter of the rating for a low back disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's GERD was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is etiologically related to his service.

2.  The Veteran's TMJ disorder was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that it is related to his service or was caused or aggravated by a service-connected disability, to include prescribed medication he took for such disability.  




CONCLUSIONS OF LAW

1.  Service connection for GERD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a TMJ disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in July 2012 and June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs), and VA medical records have been secured.  He was afforded a VA examination to determine the etiology of his TMJ disorder.  As there is no evidence demonstrating that GERD may be related to his service, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet.App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  A March 2015 VA letter requested that the Veteran provide information concerning his alleged treatment for a jaw injury and GERD symptoms in service, but he did not respond.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2014 videoconference hearing, the undersigned identified the issues and advised the Veteran of what remains necessary to substantiate these claims (evidence of a nexus to service or to a service-connected disability).  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to GERD or a TMJ disorder.  An August 1983 report of medical history notes that the Veteran denied tooth or gum trouble, frequent indigestion, and stomach trouble. 

On December 1988 VA general medical examination, the Veteran expressed no complaints concerning TMJ disorder or GERD.  Examination found that three of his teeth were missing.  It was noted he had no gastrointestinal symptoms.  No pertinent diagnosis was made.

VA outpatient treatment records show that in June 2005, the Veteran complained of burning in his mid-chest with acid and belching.  A history of peptic ulcer disease in the past was noted, but he had been asymptomatic until a few months earlier.  The assessment was GERD with increasing symptoms.  In January 2006 it was noted that an upper gastrointestinal series in June 2005 found a hiatal hernia with marked reflux.  

VA outpatient treatment records show that in April 2012, the Veteran presented on referral from his primary care provider for left TMJ discomfort which had started the prior week.  He said he sometimes has a popping when he opens his mouth.  He stated that last week, while at the dentist, he might have opened wide for a denture impression.  He only had left TMJ area discomfort when he opened wide, which was only about 1.5cm.  Any further opening caused left TMJ discomfort.  There was no discomfort when he forcibly clenched his teeth together.  He did not really know the cause, but when he yawned, there was significant discomfort.  There was no history of past TMJ discomfort, and he did not clench his teeth while sleeping.  No unusual findings were noted on panoramic x-ray film.  The examiner stated that the most likely cause was from opening wide for denture impression or possibly opening extra wide while yawning.  Another entry dated on the same day shows that the Veteran had his dentures realigned the previous week and that, two days later, he had problems opening his mouth.  He had been having popping and jaw pain since then.  He stated he used to pop when he was young.  He could chew and eat without problems, but could only open his jaw a limited amount.  The assessment was acute TMJ pain/inflammation.  Later in April 2012, the Veteran stated he had had problems with his left TMJ for as long as he could remember.  He said that popping and clicking of the left TMJ had always been a problem.  

On September 2012 VA dental examination, the Veteran reported he experienced TMJ pain following a complete upper denture reline in April 2012.  He stated he had periodic flare-ups of the left TMJ following yawning episodes.  The diagnosis was TMJ dysfunction.  The examiner noted that the Veteran described painful motion in his TMJ, especially on the left side, following a reline of his maxillary complete denture in April 2012.  His painful motion was exacerbated by episodes of yawning, which he attributed to the medication he took for his lower back pain.  His TMJ pain was a recent condition from the Veteran's own description of pain following a dental appointment in April 2012, which was aggravated by overextension (yawning) of his maximum comfortable range of motion of the TMJ.  No STRs or service dental records were provided for review for this evaluation, and, therefore, the examiner could not establish without speculation the extent of his limited mandibular range of motion prior to this examination.  He stated that the limitation was previously noted in the Veteran's VA records on prior examination in April 2012.  He opined that it was more likely than not that the TMJ symptoms were aggravated by overextension of the temporomandibular joint from activities such as yawning, which the Veteran stated was caused by the medications he was taking for his service-connected back condition.  

In a September 2012 addendum, the dental examiner stated that he reviewed the Veteran's STRs and noted there was no documentation of a diagnosis or treatment for a TMJ disorder or condition during his active duty service.  He stated that the most recent notation in his VA records regarding limited motion of his mandible were from April 2012, and indicated range of mandibular motion measurements were within the limits of today's examination.  Therefore, the mandibular range of motion remained unchanged since that date.

In November 2012, the dental examiner stated that he was unable to determine a baseline level of severity of the Veteran's TMJ disorder.  He noted that no documentation existed in the Veterans service records regarding diagnosis or treatment for any TMJ disorders or conditions and that, therefore, no baseline could be established for TMJ dysfunction based on prior history.  The earliest report of TMJ symptoms for the Veteran was in April 2012, and no symptoms were noted prior to the precipitating incident.  The examiner noted that he had previously stated that it was more likely than not that the Veteran's existing TMJ symptoms were aggravated by overextension of the TMJ complex by activities such as yawning, which the Veteran stated was caused by the medications he was taking for his service-connected back disability.  The examiner did not provide a medical opinion regarding whether the medications in question were actually contributory to the Veteran's yawning, as this would require a medical opinion from a qualified practitioner familiar with the use and side effects of the medication for the Veteran's service-connected back condition, which was not within the scope of practice of the examiner.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	GERD

The Veteran's STRs are silent for complaints or findings relating to GERD.  At the July 2014 videoconference hearing the Veteran testified during that his stomach problems had their onset in 1980, and that he was told to monitor what he ate.  He also testified that he was advised to take Mylanta.  Notably, he had specifically denied having any abdominal problems in August 1983, and when he was examined by VA in December 1988, within one year following his separation from service, he again denied having any gastrointestinal problems, and an examination was normal.  Apparently, following service he was first seen by a medical provider for GERD symptoms in 2005.  These contemporaneous notations are inconsistent with his assertions that he has had GERD symptoms continually since onset in service.  Notably, he failed to respond to the VA's request for additional information concerning his alleged treatment in service (to allow for a more exhaustive search for such records).  In light of the foregoing, the Board finds the Veteran's reports of onset of GERD symptoms in service and continuity of the symptoms thereafter not credible.   

There is no competent evidence in the record indicating or suggesting that the Veteran's GERD is, or may be, related to his service.  His own opinion that his GERD is related to service is not competent evidence in the matter.  In the absence of evidence of onset in service and continuity of symptoms thereafter, whether or not a current GERD may be related to remote service/complaints therein is a medical question.  He is a layperson, and is not competent to provide a probative (medical) opinion on something that is beyond the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  He does not cite to supporting medical literature, and has not submitted a supporting medical statement.  The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.


	TMJ disorder 

Secondary service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310(b).  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The Veteran has established service connection for surgical removal of the left kidney; residuals of a right fibula and tibia fracture; right ankle degenerative arthritis; musculoligamentous lumbosacral strain; left lower extremity intervertebral disc syndrome with sciatic nerve involvement; right lower extremity intervertebral disc syndrome with sciatic nerve involvement; tinnitus; left flank scar; allergic rhinitis; erectile dysfunction; allergic headaches; and right ankle scars.  

As is noted above, the Veteran's STRs are silent regarding a TMJ problem.  At the July 2014 hearing before the undersigned he testified that he was injured in service when a transmission slipped and hit him in the jaw, resulting in a broken front tooth.  Notably, while he alleges this undocumented event occurred in 1982, a subsequent (August 1983) report of medical history notes that he denied having tooth or gum trouble.  When he sought VA treatment in April 2012, he stated that his TMJ complaints were of recent origin, having had their onset following dental work earlier that month, and denied a past history of TMJ discomfort.  He provided conflicting information when he was seen later in April 2012, at which time he reported he had experienced problems with left TMJ for as long as he could remember (which does not necessarily place onset in service).  On September 2012 VA dental examination, the Veteran specifically stated that his TMJ problems were of recent origin.  Such contradictory statements minimize his credibility.  The Board reiterates that he failed to furnish requested information regarding his alleged jaw injury in 1982.  The Board concludes, accordingly, that service connection for TMJ disorder on a direct incurrence basis is not warranted.  

The analysis turns to the secondary service connection theory of entitlement.  Whether or not one disease is caused or aggravated by another is a medical question that requires medical expertise.  Following the September 2012 VA dental examination, the examiner opined that it was more likely than not that the Veteran's TMJ symptoms were aggravated by overextension of the TMJ from an activity such as yawning.  Upon further review in November 2012, the examiner noted that while the Veteran had attributed his yawning to medications he took for service-connected disabilities, whether or not that was so was a question beyond the scope of his expertise.  The Veteran has not presented any medical evidence indicating or suggesting that medication prescribed for a service connected disability may cause yawning that aggravated a TMJ disorder.  As the medical evidence in the record indicates that his unsupported aggravation (of TMJ by yawning) theory of entitlement cannot be substantiated (because the baseline level of severity of the TMJ is not ascertainable; see 38 C.F.R. § 3.310), whether or not medication for his back disability causes yawning does not require further development at this time.  

The preponderance of the evidence is against this claim; accordingly, the appeal in this matter must be denied.





ORDER

Service connection for GERD and for a TMJ disorder is denied.  


REMAND

The Veteran seeks an increased rating for his low back disability.  In his substantive appeal submitted in March 2015, he requested a videoconference hearing before the Board.  He is entitled to such a hearing.  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board addressing the claim for an increased rating for his low back disability.  The Veteran and his representative should be notified of the time and place to report.  The claim should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


